Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Application’s election of Invention I claim(s) 1-4, drawn to a dust core including an iron-based magnetic powder, Class C22C33/00, in the reply filed on 4/1/2021 is acknowledged without traverse. Claims 5-7 are withdrawn as non-elected claims; Claims 1-4 remain for examination, wherein claim 1 is an independent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuka et al (US-PG-pub 2014/0138569 A1, listed in IDS filed on 4/29/2020, thereafter PG’569).
m ≤ d1 ≤ 100 m and 2 m ≤ d1 ≤ 120m” and “the projected area circle equivalent diameter of the first particle is represented by d1 and the projected area circle equivalent diameter of the second particle is represented by d2” (abstract and Fig.1-2 of PG’569), which reads on the claimed the second magnetic powder peak corresponding to a particle size (corresponding d1 in PG’569) large than a particle size corresponding to the first peak in the particle size distribution of the iron-based magnetic powder (corresponding d2 in PG’569) as recited in the instant claim. PG’569 specify d1 powder is an amorphous metallic material or a nanocrystalline metallic material (par.[0023] of PG’569), which reads on the second magnetic powder having a crystal structure which is nanocrystal or amorphous as recited in the instant claim. PG’569 specify particles with different sizes are bonded to each other (Fig.1-2 and .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over PG’569.
Regarding claim 2-3, PG’569 teaches a second particles composed of a soft magnetic metallic material having a different composition compared to the composition of the first particle (abstract and examples of PG’569). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the C (cl.2) or O (cl.3) as claimed in the d2 particles in order to optimize the properties of the composite magnetic materials (Abstract and Examples of PG’569).
Regarding claim 4, PG’569 specify d1 powder is an amorphous metallic material or a nanocrystalline metallic material (par.[0023] of PG’569) and “The "nanocrystalline soft magnetic metallic material" as used herein refers to a material in which the average grain size of the crystalline structure as measured m” (par.[0087] of PG’569), which overlaps the claimed average crystal particle size of the second magnetic powder range of 5nm to 30nm inclusive as recited in the instant claim. Overlapping in crystalline size creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the as claimed average crystal particle size from the discourse of PG’569 in magnetic powder since PG’569 teaches the same utility throughout whole disclosing range.
 
Claims 1-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Edo et al (JP 2009054709 A, with English on-line translation, listed in IDS filed on 11/09/2018, thereafter JP’709) in view of Miyamoto et al (JP 2008294411 A, with on-line translation, thereafter JP’411).
Regarding claim 1, JP’709 teaches a dust core with soft magnetic particles with different size distributions (Abstract, par.[0026], examples, and claims of JP-2009054709 A), which reads on the claimed dust core with iron-based magnetic powders having two different particle sizes as recited in the instant claim. JP’709 specify particles with different size are bonded to each other (Abstract, claims, and Fig.1 of JP’709), which reads on the bonded particles with different size distributions as recited in the instant claim. JP’709 specify that compaction-molding m with nano-metal magnetic particles having a particle size of 5-100 nm, which reads on the particles with two different size distributions as recited in the instant claim. JP’709 does not specify particles with larger particle size having a nano-crystal structure or amorphous as recited in the instant claim. JP’411 teaches a dust core using Fe based soft magnetic powder with low loss having a microcrystal structure having a matrix phase structure in which crystal grains whose diameters are respectively 60 nm or less (excluding 0) are distributed by a volume fraction which is 30% or more in amorphous in order to obtain high flux density (Abstract, examples, and claims of JP’411). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the crystalline grain size in the magnetic powder particles as demonstrated by JP’411 for the particles with larger particle size of JP’709 in order to obtain high flux density (Abstract, examples, and claims of JP’411).
Regarding claims 2-3, JP’709 provides example combining 20 nm Ni78Fe powder and 8 m Ni78Mo5Fe soft magnetic metal powder to obtain compound magnetic powder (Example 1 of JP’709). Since the choosing different magnetic materials for the different size particle distributions, it would have been obvious to one of ordinary skill 
Regarding claim 4, JP’411 teaches the crystal grains whose diameters are respectively 60 nm or less (excluding 0) in the soft magnetic particles (Abstract, examples, and claims of JP’411), which overlaps the claimed particle size of the instant claim. Overlapping in crystalline size creates a prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the as claimed average crystal particle size from the discourse of JP’411 in magnetic powder of JP’709 in order to obtain high flux density (Abstract, examples, and claims of JP’411).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734